Case 3:20-cv-06761-JSC Document 1-10 Filed 09/29/20 Page 1 of 3




                 Exhibit 10
     Case 3:20-cv-06761-JSC Document 1-10 Filed 09/29/20 Page 2 of 3
   Case 1:14-cv-01211-JAM-SAB Document 1 Filed 07/31/14 Page 29 of 44
                                                 U.S. Depu'mn l of JU Sli~f'

                                                 Bureau of Alcohol. Tobacco.
                                                 Fireanns and Explosives



                                                 _     ' .. .,. ISM»




                                                                          9(j30S0:MCP
                                                                          )311i30203,S

                                               Mt.Y   I)   5 Z:lI

Mr, Bradley Rf'C(:e
Palmetlo SI~le Defense, llC
5H East Suber Road
Greer. SC 29650

DcaJ Mr, Reece.

This i5 in reference to )'Our correspondence to the Bureau of A ioobol. Tobacco, Fire:ums
IU1d Expios;\'es (ATF'), Fireanns T ectmology Branch (fTB) ...... hich accompanied)'Our
prototype $a/llple ofan AR- l0 type reeei\et' blank your company intends to manufacture
and market. Specifically. you requested an examination and elassiJication of the
submitted sample p\ll'5lWlt to the amended Gun Control Act of 1968 (GCA):and asked if
it ..... ould be rq;ulated as a "firearm" under the GeA.

A$ background, the GCA. 18       U.S.c. § 921{aKll. defines the term "firearm" to include
/11'1)' wtGpon (;ndullmg lJ $lJrfcr gun) which ...'//1 or is designed 10 or may be readi~I'
com"erled 10 ~Tpe! a projectile fly the ad/on 0/ all aplosive ... {lJndj ... lhe./rlJmf' or
rec-eiwr ofany sl.d ..tGpotI .. ..

NOll': FTR   user Ih .. /ollo"'/"g l"r"'5 10 desl,'nbe. certain Items (ubosee ellutiOil. p.J)-
1111' lerffl "rue;,"n' blalrk " ~t use.IIO de.smbe/orgings. easti"gs. or machilled bodies
(de/,mse. artlrl..t) such us AR·15 neeilrer ro:Jtillgt. AX rect!ilV!r flats. ell'.. In ",uio/4
slagn of/oIdtnglmUl.'hi"ing .. lIiclt an "01 rlassified rDjinDl1nS.

The lerm "IIICOmpleu rUf'/IY!!r " is used 10 liescribe/orgings. I'CUlmgs. or m(lchlll{:J
lxNIiu (dejf!llSe anieles) ..·hiel. hQ\~ lwen dussifinl asjirf'Qrm:J bUI are flQ/ COINpletel)'
mUl'ltlned for use rD a /u"t:/ion.al fi1'f!Qrm .-eceil'er.
     Case 3:20-cv-06761-JSC Document 1-10 Filed 09/29/20 Page 3 of 3
   Case 1:14-cv-01211-JAM-SAB     Document 1 Filed 07/31/14 Page 30 of
                     Mr. BrlIdky Retcc                                 44 2
                                                                    Page


As you ~ awan'. FTB has prtviously determined tba! an AR-IO type recch'a blank
whiC"h has no ma(:hining of any kind perfonned in the area oelhc triggerlbammcr (fire-
conlrol) receu mighl 001 bo: clauilied as a fireann. 50th a recci\'er blank collld ba,c all
other machming openitions performed. including pivol·pin and takedown-pin hole(s) and
clearance for the lakedown-pin IIIB. but mus! bo: eomplCII:ly solid and WI-machined in !he
flfC-COnlrol recess area. We have determined that in ordct-to be considered "completely
solid and un-machiMd 10 the fire-conlrOl n'CC"SS area.~ Ihe tal;edo ...n-pin lug dcalllllCe
area mUSI be no longer than 1.6 incl!cs, measured from inuncdillely for.... ard or the front
orthe buffa-retainer hole.

OUf e:lllminalion of the submined i!em confinncd tha!!hc ret:ei"et blank has been
partially machined. including a takedo....n pin bole and elt1mlJl(:e for the takcdo\\n-pin
lug. Our enmination confinncd thai Ihe takcdown-pin lug elearance area is less!han
1.6 incbes. measured from immed;au:ly forward or the fron! oftbc buffer-rcLainer hole
(~pOOlOS below). The sample is completely solid and un-machined in the fue-control
ret:tsS area and, accordingly. is!l2! a "fireann~ as defined in the GCA.




                               Subm Itted prolOlr pt' sa mple

To facilitate mum of the submItted sample, please provIde FTB with an appropriate
FcdEx or simil!lJ" !\Coount number within 60 days ofrcccipt of this letle!".

We thank you for your inquiry and trusl the fOn'going has been respons.i,·c 10 your
request.


                                      Sincen:ly yours.
